Exhibit 10.96

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.





 

 

 

 

 

 

 

 

 

 

COOPERATION AGREEMENT

 

between

 

NENTER & CO., INC.

 

and

 

AMYRIS, INC.

 

dated as of 26 October 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

This COOPERATION AGREEMENT (this “Agreement”), dated as of 26 October 2016, is
entered into by and between Nenter & Co., Inc., a company duly established and
validly existing under the laws of the People’s Republic of China, whose
registered address is 197 Oriental Road, High Tech Development Zone, Jingzhou
City, Hubei Province, 434000, China (“Nenter”) and Amyris, Inc., a company duly
established and validly existing under the laws of the State of Delaware, United
States of America, whose address is 5885 Hollis Street, Ste. 100, Emeryville, CA
94608 (“Amyris”) (each of Nenter and Amyris may be referred to herein as a
“Party” and collectively, as the “Parties”).

 

WHEREAS, the Parties desire to collaborate to develop and sell new technology
and/or commercial products based on [*] (as defined herein) (the
“Collaboration”);

 

WHEREAS, Amyris’ responsibilities under the Collaboration shall be conducting
certain research and development activities pursuant to a project plan to
produce [*] Products (as defined herein); and

 

WHEREAS, Nenter’s responsibilities under the Collaboration shall be
manufacturing and commercializing such [*] Products, depending on the success of
certain milestones agreed between the Parties.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, Nenter and
Amyris hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.01.        Certain Defined Terms. As used in this Agreement, the
following capitalized terms shall have the meanings set forth below:

 

“Action” means any action, claim, suit, arbitration, litigation, investigation
or proceeding by or before any Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one (1) or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Agreement” means this Cooperation Agreement, including all associated Exhibits
attached hereto.

 

“Amyris” has the meaning set forth in the Preamble.

 

“Amyris Indemnified Party” has the meaning set forth in Section 8.03(a).

 

“Assertions” has the meaning set forth in Section 5.02.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York or China.

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 1

 

 

“Chair” has the meaning set forth in Section 2.01.

 

“Collaboration” has the meaning set forth in the Recitals.

 

“Commercialization Plan” has the meaning set forth in Section 2.03(a)(iv).

 

“Confidential Information” means, with respect to a Disclosing Party, all
information of any kind whatsoever (including compilations, data, materials,
drawings, formulae, models, patent disclosures, inventions, procedures,
processes, financial projections, market projections, protocols, results of
experimentation and testing, product samples, specifications, strategies, and
techniques), and all tangible and intangible embodiments thereof of any kind
whatsoever (including apparatus, compositions, documents, drawings, machinery,
unpublished patent applications, records, reports), which are marked or
otherwise identified as “confidential” at the time of disclosure to the
Receiving Party or that, due to the nature of its subject matter or
circumstances surrounding its disclosure, would reasonably be understood to be
confidential or proprietary. Confidential Information includes the terms and
existence of this Agreement. Notwithstanding the foregoing, information shall
not be considered Confidential Information if the Receiving Party establishes
such information: (a) has been publicly known prior to disclosure by the
Disclosing Party; (b) has become publicly known, without fault of the Receiving
Party, subsequent to the disclosure of such information by the Disclosing Party;
(c) has been received by the Receiving Party at any time, from a source other
than the Disclosing Party, and such source rightfully has possession of and the
right to disclose such information to the Receiving Party; (d) is otherwise
known by the Receiving Party prior to the disclosure of such information by the
Disclosing Party; or (e) has been independently developed by or on behalf of
Personnel of the Receiving Party without access to or use of such information
disclosed by the Disclosing Party.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, or by contract.

 



“[*] Field” means any substance(s) or mixture(s) thereof intended to be [*].

 

“Disclosing Party” has the meaning set forth in Section 9.02.

 

“Effective Date” means the latter of the date of the shareholders’ meeting
whereby Guanfu Holding Co., Ltd., the sole shareholder of Nenter, approves this
Agreement or the date of approval of this Agreement by Amyris’s Board.

 

“Executive Officers” means, (a) in the case of Amyris, the Chief Executive
Officer and (b) in the case of Nenter, the chairman of the board of directors.

 

“Field of Use” means any use or application primarily related to [*], but
excluding the [*] Field.

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 2

 

 

“Force Majeure Event” has the meaning set forth in Section 11.01.

 

“Governmental Authority” means any federal, national, supranational, state,
provincial, local or municipal government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body of competent jurisdiction, including acting in the
capacity of conservator.

 

“Indemnified Party” has the meaning set forth in Section 8.03(c).

 

“Indemnifying Party” has the meaning set forth in Section 8.03(c).

 

“Intellectual Property” means all rights in the following in any jurisdiction
throughout the world: (i) Patents, (ii) Trademarks, (iii) copyrights, including
copyrights in computer software, (iv) registrations and applications for
registration of any of the foregoing under subclauses (i) – (iii) of this
definition, and (v) Know-How.

 

“JSC” has the meaning set forth in Section 2.01.

 

“JV” has the meaning set forth in Section 4.03(a).

 

“Know-How” means any and all technical information, research and development
information, trade secrets, formulae, technical specifications, directions,
instructions, user guides, operation guides, test protocols, test and
qualification approaches, procedures and results, studies, analyses, raw
material sources, data, formulation or production technology, conceptions,
ideas, innovations, discoveries, inventions, processes, methods, enhancements,
modifications, technological developments, techniques, systems, tools, designs,
schematics, semiconductor masks, business specifications, engineering drawings
and software code.

 

“Law” means any federal, national, supranational, state, provincial or local
statute, law, ordinance, regulation, rule, code, requirement or rule of law
(including common law).

 

“Material Adverse Change” means any event, occurrence, fact, condition or change
that is materially adverse to (a) the business, results of operations, financial
condition or assets of Amyris, or (b) the ability of Amyris to consummate the
transactions contemplated hereby; provided, however, that “Material Adverse
Change” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industries in
which Amyris operates; (iii) any changes in financial, banking or securities
markets in general, including any disruption thereof and any decline in the
price of any security or any market index or any change in prevailing interest
rates; (iv) any action required or permitted by this Agreement or any action
taken (or omitted to be taken) with the written consent of or at the written
request of Amyris; (v) any matter of which Nenter is aware on the Effective Date
based on the information provided and disclosed by Amyris; (vi) any changes in
applicable Laws or accounting rules (including GAAP); (vii) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with Amyris; (viii) any Force
Majeure Event; or (ix) any failure by Amyris to meet any internal or published
projections,

 



 Page 3

 

 

forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded).

 

“Nenter” has the meaning set forth in the Preamble.

 

“Nenter Indemnified Party” has the meaning set forth in Section 8.03(a).

 

“Nenter Targets” means the results and milestones set forth in a Project Plan
that determine whether Nenter has successfully completed its obligations with
respect to creating a cost-effective and high-conversion rate conversion process
from [*] to [*] Products.

 

“Party” has the meaning set forth in the Preamble.

 

“Patents” means all patents together with any extensions, reexaminations and
reissues of such patents, patents of addition, patent applications, divisions,
continuations, continuations-in-part, and any subsequent filing in any country
or jurisdiction claiming priority therefrom.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or
Governmental Authority.

 

“Personnel” means a Party’s directors, officers, employees, agents and
independent consultants, contractors, accountants and attorneys.

 

“Project Plan” has the meaning set forth in Section 4.01(a).

 

“R&D Targets” means the results and milestones set forth in a Project Plan that
determine whether Amyris has successfully completed its obligations with respect
to the research and development of [*] Products.

 

“Receiving Party” has the meaning set forth in Section 9.02.

 

“Term” has the meaning set forth in Section 3.01.

 

“Trademarks” means trademarks, service marks, trade names, trade dress and
Internet domain names, together with the goodwill associated therewith.

 

“[*]” means [*], or a derivative thereof.

 

“[*] Achievement Date” means the date that Amyris achieves all the R&D Targets
applicable to the production of [*].

 

“[*]” means intermediate products created in the process of synthesizing [*]
that can be later converted to [*] through chemical synthesis.

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 4

 

 

“[*] Achievement Date” means the date that (i) Amyris achieves all of the R&D
Targets applicable to the production of [*] and (ii) Nenter achieves all of the
Nenter Targets.

 

“[*] Products” means [*], as applicable.

 

“Warrant” means a warrant to purchase ten million (10,000,000) shares of common
stock of Amyris (the “Warrant Shares”) at a price of fifty cents ($0.50) per
share, for an aggregate purchase price of five million dollars ($5,000,000) (the
“Warrant Exercise Price”), substantially in the form of Exhibit A.

 

“Warrant Exercise Price” has the meaning set forth in the definition of
“Warrant”.

 

“Warrant Shares” has the meaning set forth in the definition of “Warrant”.

 

Article II
JOINT STEERING COMMITTEE

 

Section 2.01.         Joint Steering Committee; Responsibilities. Within
forty-five (45) days of the Effective Date, the Parties shall establish a joint
steering committee consisting of two (2) persons appointed by Amyris and two (2)
persons appointed by Nenter (the “JSC”) to carry out the responsibilities set
forth in Section 2.03. Each Party may replace either or both of its JSC members
for any reason at any time, effective upon the delivery of prior written notice
to the other Party of any such change. One (1) committee member shall be
appointed by Amyris as the chairperson of the JSC (the “Chair”) to organize and
preside over meetings. Each Party shall bear all expenses relating to its
members’ participation on the JSC, including their attendance at JSC meetings.
The JSC shall continue to exist until the termination or expiration of this
Agreement.

 

Section 2.02.        Meeting Procedure. The JSC shall meet as needed (but not
less than once per quarter) during the Term, at times and places or in such form
(such as by telephone conference) as the JSC determines. For a JSC meeting to be
held, at least one (1) member from each Party must participate in such meeting,
including the Chair. For each JSC meeting, the Chair shall provide the committee
members, no later than thirty (30) days before the meeting (unless such meeting
is an emergency meeting), with notice of the location, time, and, if applicable,
dial-in phone numbers, the prior agreed meeting agenda, and, to the extent
provided by each Party, copies of any relevant documentation and applications
for consideration at the meeting. Each Party shall attempt in good faith to
accommodate the scheduling concerns of the other Party in scheduling JSC
meetings. The Chair shall be responsible for preparing and circulating, within
ten (10) Business Days after a JSC meeting, draft minutes of such JSC meeting
for approval by the JSC members; provided that the Chair may delegate such
preparation and circulation of such minutes to another person that participates
in the JSC meeting. Such minutes shall include detailed records of discussions
and detailed descriptions of agreed actions and next steps. Any objections to
draft minutes shall be raised within ten (10) Business Days of receipt thereof,
and any JSC member raising an objection shall propose alternative language for
the minutes within such ten (10) Business Day period. The JSC

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 5

 

 

members shall use good faith efforts to resolve promptly and in an amicable
manner any disagreements over minutes of JSC meetings. If no objection is raised
during the ten (10) Business Day period following distribution of draft minutes,
the minutes shall be deemed approved by the JSC.

 

Section 2.03.        Responsibilities of the JSC.

 

(a)           The JSC shall be the forum to monitor, review and set direction of
the Parties’ activities under this Agreement, and the JSC is specifically
responsible for performing the following tasks under this Agreement:

 

(i)           evaluating and deciding on any modifications to the Project Plan
in accordance with Section 4.02;

 

(ii)          issuing such reports and furnishing such information as the JSC
determines, in its discretion, are necessary or appropriate to keep the Parties
informed of the progress of the Project Plan;

 

(iii)        notifying the Parties of any actual or potential technical issues
of or deviations from the Project Plan;

 

(iv)        determining whether to pursue the plan to manufacture and
commercialize (A) [*] pursuant to Section 4.03(a) or (B) [*] pursuant to Section
4.03(b) (each such plan, a “Commercialization Plan”); and

 

(v)         performing such other functions as are expressly assigned to the JSC
under this Agreement or that further the purpose of this Agreement as determined
by the mutual written agreement of the Parties from time to time.

 

(b)         For the avoidance of doubt, the JSC shall only have the powers
specifically delegated to it by this Agreement and shall have no authority or
ability to direct or manage Amyris’ execution of the Project Plan. Without
limiting the foregoing, the JSC has no authority to, and shall not purport or
attempt to:

 

(i)           negotiate agreements on behalf of any Party;

 

(ii)          make representations or warranties on behalf of any Party;

 

(iii)        waive rights of any Party;

 

(iv)        extend credit on behalf of any Party;

 

(v)         take or grant licenses of, transfer ownership, or otherwise encumber
Intellectual Property on behalf of any Party; or

 

(vi)        make amendments to this Agreement on behalf of any Party (but
subject to Section 11.07).

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 6

 

 

(c)          The JSC may at any time establish one (1) or more subcommittees
and/or a technical committee, which shall have the responsibilities assigned to
them by the JSC, which may include, the issuance of reports and recommendations
to the JSC; provided, that the JSC may not delegate or assign to any such
committee any of the duties of the JSC set forth in this Section 2.03.

 

Section 2.04.        Decision-making; Deadlock. All decisions allocated to the
JSC shall require a unanimous, affirmative vote for approval, with one (1) vote
cast collectively by each Party’s JSC members. Each Party agrees that its JSC
members will consider the other Party's comments and concerns in good faith on
each decision. In the event that the JSC is unable to reach a unanimous
agreement on a decision voted upon by it, then either Party may, within five (5)
Business Days after such failed vote, escalate the matter with written notice to
the counter Party’s Executive Officer. If the Executive Officers are unable to
reach a mutually satisfactory resolution of the applicable issue within five (5)
Business Days after such escalation, then the Parties shall continue to discuss
such issue in good faith but shall continue to perform this Agreement with the
matter voted upon by the JSC remaining unapproved. JSC decisions or the failure
of the JSC to achieve a unanimous agreement on any decision delegated to it or
the failure of the Executive Officers to achieve unanimous agreement on any
matter appealed to them under this Section 2.04 shall not be subject to
additional review or appeal, including under the dispute resolution procedures
in Section 11.09, except to the extent a breach of this Agreement is alleged in
good faith. For the avoidance of doubt, any dispute that is not of a type
described in this Section 2.04 shall be subject to and governed by Section 11.09
of this Agreement.

 

Section 2.05.        Obligation to Inform JSC. Subject to any prohibitions or
restrictions on disclosure under Applicable Laws or binding contractual
obligations, each Party shall notify the JSC promptly in the event that it
becomes aware of any development or failure (including, for the avoidance of
doubt, the failure of Nenter to make reasonable progress with respect to
achieving the Nenter Targets) that would reasonably be expected to materially
impact the Collaboration.

 

Article III
TERM

 

Section 3.01.         Term. This Agreement shall commence and be effective
beginning on the Effective Date and, unless terminated earlier as provided in
Article X, shall continue in effect for (i) two (2) years from the Effective
Date or (ii) if the Parties pursue a Commercialization Plan in accordance with
this Agreement, five (5) years from the Effective Date (the “Term”).

 

Article IV
RESEARCH AND DEVELOPMENT OF [*] PRODUCTS

 

Section 4.01.        Project Plan.

 

(a)    Within two (2) months of the Effective Date, the Parties shall create a
project plan that contains the details concerning the scope of work, protocols,
specifications, schedule of

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 7

 

 

activities, timeline, milestones (including the R&D Targets and the Nenter
Targets) and participating Personnel with respect to (i) Amyris’ research and
development of [*] Products and (ii) Nenter’s research and development of a
cost-effective high-conversion rate conversion process from [*] to [*] (the
“Project Plan”);

 

(b)    Amyris shall use commercially reasonable efforts to diligently research
and develop [*] Products, including achieving the R&D Targets.

 

(c)   Nenter shall use commercially reasonable efforts to diligently research
and develop a cost-effective conversion process from [*] to [*], including
achieving the Nenter Targets.

 

(d)   Each Party shall each provide reports to the JSC on reasonable intervals
(but not less than once per quarter) detailing the progress such Party has made
with respect to achieving the targets.

 

(e)    For the avoidance of doubt, the Collaboration is a research project
whereby the successful completion thereof, including the achievement of the R&D
Targets and/or the Nenter Targets, is not assured and, as long as each Party
uses its commercially reasonable efforts to diligently perform its respective
obligations, such Party shall not be in default or breach under this Agreement
for any failure to achieve the R&D Targets or Nenter Targets, as applicable, or
any particular result or milestone. The details concerning the scope of work,
protocols, specifications, timeline and milestones of the Collaboration
(including the R&D Targets and the Nenter Targets) will be agreed by the Parties
in the Project Plan created by the Parties pursuant to Section 4.01(a).

 

Section 4.02.        Project Plan Modifications. Either Party may propose
changes to the Project Plan to the other Party from time to time as appropriate
in light of changed circumstances. Any change to the Project Plan will require
unanimous approval of the JSC in accordance with Section 2.04. In the event that
a proposed change to the Project Plan is not approved by the JSC as provided by
the immediately preceding sentence, the
then-current Project Plan shall remain in effect.

 

Section 4.03.        Commercialization Plans. Upon the JSC making the decision
set forth in Section 2.03(a)(iv) and if Nenter exercises the Warrant in
accordance with the terms and conditions therein, the Parties shall pursue one
(1) of the following Commercialization Plans:

 

(a)                [*] Commercialization Plan. Within one (1) year of the [*]
Achievement Date, the Parties shall establish a joint venture company (the “JV”)
in China (or another location as mutually agreed by the Parties) that shall
manufacture and commercialize [*] based on terms and conditions that are
mutually agreed by the Parties, whereby:

 

(i)          Nenter shall own a majority of the outstanding equity interest of
the JV; and

 

(ii)         Amyris shall grant the JV an exclusive, royalty-free, worldwide
license to the necessary Patents and Know-How owned by Amyris solely for the
purposes of manufacturing and selling [*] in the Field of Use. Amyris

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 8

 

 

shall not be responsible for contributing or providing any capital or tangible
assets (including any tangible assets required for the construction and
operation of a facility to manufacture [*]) to the JV, and the sole contribution
by Amyris to the JV shall be the global exclusive license to the Patents and
Know-How and the relevant technology of Amyris in the immediately preceding
sentence.

 

(b)         [*] Conversion Commercialization Plan. If (i) Amyris achieves the
R&D Targets applicable to the production of [*] and (ii) Nenter achieves the
Nenter Targets, the Parties shall establish and implement a worldwide
manufacturing and commercialization plan of [*] in the Field of Use, upon terms
and conditions that are mutually agreed by the Parties, whereby:

 

1.                  Nenter shall, itself or through any of its Affiliates,
within one (1) year of the [*] Achievement Date, initiate the construction of a
facility located in [*] that shall use [*] [*] to manufacture [*] in the Field
of Use;

 

2.                  If Amyris decides, due to existing capacity constraints, to
construct a new facility for the sole purpose of manufacturing [*] as part of a
joint venture with a third party, Amyris shall provide Nenter with a right of
priority to enter into such joint venture with Amyris.  Amyris shall provide
Nenter with notice of such decision to enter into such a joint venture and
Nenter shall have thirty (30) days from the date of such notice to agree to
participate in such joint venture. If Nenter does not agree to participate in
such joint venture or otherwise fails to respond within thirty (30) days after
the date of such notice, then Amyris shall be permitted to enter into such joint
venture with any third party; and

 

3.                  Amyris shall grant Nenter the global exclusive purchase
right for such [*] (which such global exclusive purchase right may be suspended
if Nenter fails to initiate the facility construction in accordance with Section
4.03(b)(1)); provided that, in the event of such suspension, Amyris shall grant
Nenter a global non-exclusive purchase right for such [*]) and Nenter shall (i)
not use such [*] for any purpose other than in the Field of Use; (ii) not
re-sell or otherwise transfer such [*] to any third party; (iii) be required to
purchase a mutually-agreed minimum amount of such [*] each year after Nenter
exercises such option and (iv) not engage, without Amyris’ prior written
consent, in any discussions or negotiations with any third party regarding any
actual or potential supply agreement or similar arrangement relating to [*].

 

Article V
INTELLECTUAL PROPERTY

 

Section 5.01.        Ownership of Intellectual Property.

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 9

 

 

(a)          As between the Parties, Nenter acknowledges that all right, title
and interest in and to any Intellectual Property (i) owned by Amyris as of the
Effective Date and (ii) created by Amyris, its Affiliates or any of their
respective Personnel after the Effective Date (whether or not created in
connection with fulfilling its obligations under this Agreement) shall remain
the sole and exclusive property of Amyris. No license is granted herein by or to
Nenter with respect to or under any of Amyris’ Intellectual Property.

 

(b)                Amyris shall own all, right, title and interest in and to any
Intellectual Property created by Nenter, its Affiliates or any of their
respective Personnel that relates to the composition, use or manufacture of [*]
Products (other than creating a cost-effective conversion process from [*] to
[*] developed by Nenter that do not relate primarily to [*] Products), including
the strain construction, fermentation, and scaling up of [*] through
biotechnology, and Nenter hereby assigns, and shall cause such Affiliates and
such Personnel to assign, all right, title and interest in and to such
Intellectual Property to Amyris. Nenter shall promptly notify Amyris within
thirty (30) days of any such Intellectual Property created by Nenter. The
Parties agree that all such Intellectual Property created by Nenter shall be
included in the exclusive license granted by Amyris to the JV under Section
4.03(a)(ii).

 

(c)               Nenter shall own all, right, title and interest in and to any
Intellectual Property created by Amyris, its Affiliates or any of their
respective Personnel that relates to the creation of a cost-effective conversion
process from [*] to [*] developed by Nenter pursuant to the Project Plan that
does not relate primarily to [*] Products, and Amyris hereby assigns, and shall
cause such Affiliates and such Personnel to assign, all right, title and
interest in and to such Intellectual Property to Nenter. Amyris shall promptly
notify Nenter within thirty (30) days of any such Intellectual Property created
by Amyris.

 

Section 5.02.        Infringement Proceedings. Nenter shall promptly notify
Amyris in writing of any actual or suspected infringement, violation or
misappropriation of Amyris’ Intellectual Property that Nenter becomes aware of.
Amyris shall have the sole right, but not the obligation, to prosecute or defend
against any infringement, violation or misappropriation of its or third party’s
Intellectual Property and other similar Actions against or by third parties
(collectively, “Assertions”). If requested by Amyris, Nenter shall reasonably
cooperate with Amyris in any such Assertions at Amyris’ expense (including, upon
the request of Amyris, joining as a plaintiff or defendant in any such
Assertion). Unless otherwise agreed by the Parties, any award, or portion of an
award, recovered in any such Assertion shall belong solely to Amyris.

 

Article VI
CONSIDERATION

 

Section 6.01.        Warrant. Promptly following the Effective Date, in
consideration of Nenter’s undertakings and covenants in this Agreement and the
performance of its obligations hereunder, Amyris shall issue a Warrant to Nenter
in accordance with the terms and conditions contained therein. Amyris shall
notify and provide reasonable assistance to Nenter, at Nenter’s expense and
within ninety (90) days of Nenter paying the Warrant Exercise Price, with
respect to

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 10

 

 

any application and filing procedure in accordance with applicable Law or the
rules of the Nasdaq Stock Market associated with Nenter’s exercise of the
Warrant. The funds paid by Nenter for its exercise of the Warrant shall be
legally sourced and otherwise in compliance with applicable Laws. If for any
reason the exercise of the Warrant in accordance with the terms and conditions
contained therein is deemed invalid or illegal under applicable Law or Amyris
fails to obtain any approval, registration or filing that is required by Amyris
for Nenter to lawfully exercise the Warrant, Amyris shall, within ten (10) days’
prior written notice from Nenter of such invalidity or illegality, refund the
Warrant Exercise Price to Nenter to a bank account that shall be designated by
Nenter in such notice.

 

Article VII
REPRESENTATIONS AND WARRANTIES

 

Section 7.01.        Representations and Warranties of Amyris. Amyris represents
and warrants to Nenter that, except (i) as disclosed in the public filings of
Amyris or (ii) as would not cause a Material Adverse Change, to the knowledge of
Amyris, as of the Effective Date:

 

(a)          Organization and Authority. Amyris is a company duly incorporated
and validly existing under the laws of the State of Delaware, United States, and
has the capacity, right, power and authority to execute and perform its
obligations under this Agreement.

 

(b)         No Conflict. The execution and performance by Amyris of its
obligations under this Agreement do not:

 

(i)          conflict with or result in the breach of any of the terms,
conditions or provisions of, or constitute a material default or require any
consent under, any indenture, mortgage, agreement or other instrument or
arrangement to which it is a party or by which it is bound;

 

(ii)          violate any of the terms or provisions of its charter or by-laws
(or similar organizational documents), as applicable; or

 

(iii)        violate any authorization, judgment decree or order or any Law
applicable to Amyris.

 

(c)                No Immunity. No property owned by Amyris is entitled to
immunity from set-off, suit, execution or attachment with respect to Amyris’
obligations under this Agreement.

 

(d)               No Material Adverse Change. Since the date that is one (1)
year prior to the Effective Date, and other than in the ordinary course of
business consistent with past practice, there has not been any:

 

(i)           event, occurrence or development that has resulted in a change in
the ongoing conduct of business of Amyris that has had, or could reasonably be
expected to have, a Material Adverse Change;

 

(ii)         material change to a material contract or agreement by which Amyris
or any of its material assets is bound or subject; or

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 11

 

 

(iii)        written notice received by Amyris that contemplates a loss of, or
material cancelation of an order from, any material customer of Amyris.

 

(e)                Litigation.

 

(i)          Except as set forth in Section 7.01(k), there are no Actions
pending against or by Amyris affecting any of its properties or assets, which if
determined adversely to the Company (or to Seller or any Affiliate thereof)
would result in a Material Adverse Change.

 

(ii)        No judgment or order has been issued by a Governmental Authority
against Amyris.

 

(f)           Compliance with Law. Amyris is and has, since the date that is one
(1) year prior to the Effective Date, been in compliance with all applicable
Laws.

 

(g)          Insurance. Amyris maintains insurance policies with reputable
insurance carriers who are financially solvent. Amyris has not received written
notice that such policies are not in full force and effect, and all premiums due
on such policies have been paid and Amyris is otherwise in compliance in all
material respects with the terms of such policies.

 

(h)         Labor Matters. There exists no material activity or proceeding of
any labor union to organize Amyris’ employees nor ongoing or threatened strikes,
slowdowns or work stoppages by employees of Amyris or employees of any
contractor of Amyris, with respect to any material operations of Amyris. Amyris
has complied in all material respects with all applicable labor laws,
regulations and rules, and has paid all wages, social benefits and other funds
required to be paid to its employees and/or applicable Governmental Authorities
in all material respects.

 

(i)           Restriction on Business Activities. There is no agreement,
judgment, injunction, order or decree binding upon Amyris which has the effect
of restricting or impairing its acquisition of property or the conduct of its
business as it is currently conducted.

 

(j)           Real Property. Amyris has good and valid title to, or a legal and
valid leasehold interest in, all real property owned, leased or subleased by
Amyris.

 

(k)          Ongoing Operation. There are no Actions pending or threatened in
writing to effectuate the bankruptcy or insolvency (or similar status) of
Amyris.

 

(l)                Intellectual Property. Except for the pending opposition
proceedings by [*], there are no Actions pending that contest the validity or
enforceability of any Patents owned by Amyris.

 

Section 7.02.        Representations and Warranties of Nenter. Nenter hereby
represents and warrants to Amyris that, as of the Effective Date:

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 12

 

 

(a)          Organization and Authority. Nenter is a company duly incorporated
and validly existing under the laws of the People’s Republic of China, and has
the capacity, right, power and authority to execute and perform its obligations
under this Agreement.

 

(b)          No Conflict. The execution and performance by Nenter of its
obligations under this Agreement do not:

 

(i)          conflict with or result in the breach of any of the terms,
conditions or provisions of, or constitute a material default or require any
consent under, any indenture, mortgage, agreement or other instrument or
arrangement to which it is a party or by which it is bound;

 

(ii)         violate any of the terms or provisions of its charter or by-laws
(or similar organizational documents), as applicable; or

 

(iii)        violate any authorization, judgment decree or order or any Law
applicable to Nenter.

 

Section 7.03.         No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, AMYRIS HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER
WRITTEN, ORAL, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT AND WARRANTIES ARISING FROM A CUSTOM OF TRADE, COURSE OF
DEALINGS, USAGE OR TRADE PRACTICE, THE ACCURACY, COMPLETENESS, SAFETY,
USEFULNESS FOR ANY PURPOSE OR LIKELIHOOD OF SUCCESS (COMMERCIAL, REGULATORY OR
OTHER) OF THE [*] PRODUCTS AND ANY OTHER TECHNICAL INFORMATION, TECHNIQUES,
MATERIALS, METHODS, PRODUCTS, PROCESSES OR PRACTICES AT ANY TIME MADE AVAILABLE
BY AMYRIS. WITHOUT LIMITING THE FOREGOING, AMYRIS SHALL HAVE NO LIABILITY
WHATSOEVER TO NENTER OR ANY OTHER PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS,
OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR ANY DAMAGE ASSESSED OR
ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR IMPOSED ON NENTER OR ANY
OTHER PERSON, ARISING OUT OF OR IN CONNECTION WITH OR RESULTING FROM: (A) THE
MANUFACTURE, USE, OFFER FOR SALE, SALE, OR IMPORT OF A [*] PRODUCT; (B) THE USE
OF OR ANY ERRORS OF OMISSIONS IN ANY KNOW-HOW, TECHNICAL INFORMATION,
TECHNIQUES, OR PRACTICES DISCLOSED BY AMYRIS; OR (C) ANY ADVERTISING OR OTHER
PROMOTIONAL ACTIVITIES CONCERNING ANY OF THE FOREGOING.

 

Article VIII
LIMITATIONs OF liability; indemnification

 

Section 8.01.        Exclusion of Consequential and Other Indirect Damages.
EXCEPT FOR ANY DAMAGES RESULTING FROM A PARTY’S GROSS NEGLIGENCE, FRAUD OR
INTENTIONAL MISCONDUCT, TO THE FULLEST EXTENT PERMITTED BY LAW, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY OR ANY

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 13

 

 

OTHER PERSON FOR ANY INJURY TO OR LOSS OF GOODWILL, REPUTATION, BUSINESS,
PRODUCTION, REVENUES, PROFITS, ANTICIPATED PROFITS, CONTRACTS OR OPPORTUNITIES
(REGARDLESS OF HOW THESE ARE CLASSIFIED AS DAMAGES), OR FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR ENHANCED DAMAGES WHETHER
ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT OR THE RESEARCH,
DEVELOPMENT, MANUFACTURE OR SALE OF [*] PRODUCTS, OUT OF BREACH OF CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT LIABILITY OR OTHERWISE
(INCLUDING THE ENTRY INTO, PERFORMANCE OR BREACH OF THIS AGREEMENT), REGARDLESS
OF WHETHER SUCH LOSS OR DAMAGE WAS FORESEEABLE OR THE PARTY AGAINST WHOM SUCH
LIABILITY IS CLAIMED HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE,
AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL
PURPOSE.

 

Section 8.02.        Liquidated Damages. In the event Nenter requests a refund
of the Warrant Exercise Price in accordance with Section 6.01, and Amyris fails
to fully refund the Warrant Exercise Price when due in accordance with Section
6.01, Amyris shall pay Nenter liquidated damages of ten percent (10%) of the
Warrant Exercise Price, compounded annually beginning on the day after the date
upon which such refund was due.

 

Section 8.03.        Indemnification.

 

(a)          Amyris shall indemnify and defend Nenter, its Affiliates and its
and their respective Personnel (each, a “Nenter Indemnified Party”) from and
against any and all damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and expenses) incurred or suffered by any such Nenter
Indemnified Party to the extent based on or arising from any breach by Amyris or
its Personnel of this Agreement, including claims brought by a third party
pertaining thereto, other than claims for which Nenter is obligated to indemnify
Amyris pursuant to Section 8.03(b).

 

(b)          Nenter shall indemnify and defend Amyris, its Affiliates and its
and their respective Personnel (each, an “Amyris Indemnified Party”) from and
against any and all damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and expenses) incurred or suffered by any such Amyris
Indemnified Party to the extent based on or arising out of any breach by Nenter
or its Personnel of this Agreement, including claims brought by a third party
pertaining thereto, other than claims for which Amyris is obligated to indemnify
Nenter pursuant to Section 8.03(a).

 

(c)          The indemnification obligations in Section 8.03(a) and 8.03(b) are
subject to the Party receiving indemnification thereunder (the “Indemnified
Party”) giving the other Party (the “Indemnifying Party”), as applicable,
(i) written notice of any third party claim for which indemnification is sought
promptly after the Indemnified Party receives written notice of such claim;
provided, however, that the failure to provide prompt notice shall not relieve
the Indemnifying Party of its indemnification obligations except to the extent
that the Indemnifying Party is adversely prejudiced by such failure; and
(ii) sole control of the defense of such claim and reasonably cooperating with
the Indemnifying Party in such defense at the Indemnifying

 

 



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 Page 14

 

 

Party’s expense; provided, however, that the Indemnifying Party shall not enter
into any settlement of any such claim without each Indemnified Party’s prior
written consent, such consent not to be unreasonably withheld. Notwithstanding
the foregoing, if the Indemnifying Party fails to assume the defense as required
by this Section 8.03(c) within thirty (30) days after notice from the
Indemnified Party of the applicable third party claim (or within such shorter
time as is reasonably required by the circumstances) or fails diligently to
pursue such defense, or there is a conflict or potential conflict of interest
between the Indemnifying Party and the Indemnified Party, then the Indemnified
Party may assume the defense of such third party claim at the Indemnifying
Party’s expense, and the Indemnifying Party shall cooperate with the Indemnified
Party at the Indemnifying Party’s expense in such defense.

 

(d)          Neither Party may (i) bring an Action against the other Party, (ii)
seek indemnification from the other Party pursuant to this Section 8.03 or (iii)
terminate this Agreement pursuant to Section 10.01, in each case of (i) – (iii),
due to a breach of this Agreement by the other Party if more than one (1) year
has passed from the date such Party learned of such breach, which such date
shall be evidenced by a written notice delivered to the other Party.

 

Article IX
CONFIDENTIALITY

 

Section 9.01.         Duty to Furnish Confidential Information. Except as
expressly required in this Agreement, neither Party shall have any obligation to
furnish any Confidential Information to the other Party.

 

Section 9.02.        Confidentiality Obligations. Each Party (the “Receiving
Party”) acknowledges that, in connection with this Agreement, it will gain
access to Confidential Information of the other Party (the “Disclosing Party”).
As a condition to being provided with Confidential Information, the Receiving
Party shall, during the Term and for ten (10) years thereafter:

 

(a)          not use or reproduce the Disclosing Party’s Confidential
Information other than as necessary to exercise its rights and perform its
obligations under this Agreement;

 

(b)          maintain the Disclosing Party’s Confidential Information in strict
confidence and, subject to Section 9.03, not disclose the Disclosing Party’s
Confidential Information without the Disclosing Party’s prior written consent;
provided, however, that the Receiving Party may disclose the Confidential
Information to its Personnel who:

 

(i)          have a need to know the Confidential Information for purposes of
the Receiving Party’s performance, or exercise of its rights concerning the
Confidential Information, under this Agreement;

 

(ii)         have been apprised of this restriction; and

 

(iii)        are themselves bound by written nondisclosure agreements, or are
otherwise subject to nondisclosure obligations, at least as restrictive as those
set forth in this Section 9.02; provided, further, that the Receiving Party
shall be

 



 Page 15

 

 

responsible for ensuring its Personnel’s compliance with, and shall be liable
for any breach by its Personnel of, this Section 9.02.

 

The Receiving Party shall use reasonable care (which shall be at least as
protective as the efforts it uses for its own Confidential Information) to
safeguard the Disclosing Party’s Confidential Information from use or disclosure
other than as permitted herein.

 

Section 9.03.        Exceptions. If the Receiving Party becomes legally
compelled by any Governmental Authority to disclose any Confidential
Information, the Receiving Party shall:

 

(a)    provide prompt written notice to the Disclosing Party so that the
Disclosing Party may seek a protective order or other appropriate remedy or
waive its rights under this Section 9;

 

(b)   work with the Disclosing Party in an effort to seek an appropriate
protective order or other remedy to prevent or limit public disclosure of such
Confidential Information; and

 

(c)    disclose only the portion of Confidential Information that it is legally
required to furnish.

 

Section 9.04.        Equitable Remedies. Each Party acknowledges and agrees
that, due to the proprietary and competitively sensitive nature of the other
Party’s Confidential Information, the Disclosing Party may be irreparably harmed
in the event of any breach, or threatened breach, of provisions of this
Agreement, and that monetary damages may not constitute a sufficient remedy as a
result thereof. Accordingly, each Party agrees that in the event of any such
breach or threatened breach of this Section 9, the Disclosing Party, in addition
to any other remedies it may have at law or in equity, shall be entitled to seek
equitable relief, including injunctive relief or specific performance or both in
any court of competent jurisdiction.

 

Section 9.05.        Third Parties. Each Party further acknowledges that certain
information, materials or other products that may be supplied to a Party under
this Agreement may be proprietary to third parties. In the event that this
occurs, the Parties agree that such third parties may impose obligations on the
Receiving Party, directly or through the Disclosing Party, regarding use,
non-analysis, disposition, inventory tracking and record keeping regarding such
materials.

 

Article X
TERMINATION

 

Section 10.01.      Termination for Cause. In the event that either Party fails
to comply with any material term or condition of this Agreement and such failure
materially affects the interest of the other Party to enter into this Agreement,
then such other Party, in addition to any other remedies it may have at law or
in equity, shall have the right to terminate this Agreement on written notice
stating the reason for termination, after first having delivered sixty (60)
days’ prior written notice to the breaching Party, unless, within such sixty
(60) day period, the breaching Party remedies the condition(s) giving rise to
the Party’s termination right under this Section 10.01 .

 



 Page 16

 

 

Section 10.02.      No Prejudice; Effect of Termination. Except as set forth in
this Agreement, the termination of this Agreement for any reason shall not
affect any liabilities or obligations of either Party arising before such
termination or out of the events causing such termination, or any damages or
other remedies to which a Party may be entitled under this Agreement, at law or
in equity.

 

Section 10.03.       Exception. Either Party may terminate this Agreement,
without being construed as such Party’s default of this Agreement, if an
applicable Governmental Authority in any jurisdiction disapproves of or refuses
to authorize the main purpose of the Collaboration (if applicable or required)
under this Agreement. For the avoidance of doubt, this Agreement shall not be
effective, and the terms and conditions of this Agreement shall have no force or
binding effect, until the date of the shareholders’ meeting whereby Guanfu
Holding Co., Ltd., the sole shareholder of Nenter, approves this Agreement,
which approval (or disapproval) must be provided within ten (10) days of the
date hereof.

 

Section 10.04.      Survival. The provisions of this Agreement which, by their
nature and content, are intended, expressly or impliedly, to continue to have
effect notwithstanding the completion, rescission, termination, or expiration of
this Agreement, shall survive and continue to bind the Parties, including
Articles I, V, VI, VII, VIII and XI and Sections 10.02 and 10.04.

 

Article XI
GENERAL PROVISIONS

 

Section 11.01.       Force Majeure. If either Party is wholly or partially
prevented from, or delayed in performing, any of its obligations hereunder, in
either case, by reason of events beyond the applicable Party’s reasonable
control (including elements of nature or acts of God, fire, explosion, natural
disasters, floods, earthquakes, embargoes, strikes, epidemics, pandemics, war,
acts of terrorism, nuclear disasters, riots, civil disorders, rebellions or
revolutions in any country, failure of a third party telecommunications
provider, Internet provider or utility or other similar events, to the extent
that such events (i) were not caused due to the intentional acts or omissions,
negligence or malfeasance of the affected Party or (ii) cannot reasonably be
circumvented by the affected Party through the use of commercially reasonable
alternate sources, work-around plans or other means of equal or lesser cost to
the affected Party) (each, a “Force Majeure Event”), then, the affected Party
shall not be responsible for the failure or delay caused by such Force Majeure
Event, and the time for performance shall be extended for a period equal to the
duration of the Force Majeure Event. Upon the occurrence of a Force Majeure
Event, the affected Party shall notify the other Party in writing thereof as
promptly as reasonably practicable and provide an estimate of the expected delay
in performance due to such Force Majeure Event. The affected Party shall use
commercially reasonable efforts to minimize the impact of any Force Majeure
Event on its performance.

 

Section 11.02.      Expenses. Except as otherwise specified in this Agreement,
all costs and expenses, including all taxes, fees instituted by a Governmental
Authority or fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be borne by the Party incurring such costs
and expenses.

 



 Page 17

 

 

Section 11.03.      Relationship of the Parties. Each Party is an independent
contractor relative to the other Party under this Agreement. This Agreement is
not a partnership agreement, and, except as set forth in Section 4.03(a),
nothing in this Agreement shall be construed to establish a relationship of
co-partners or joint venturers between the Parties. No employee or
representative of a Party, per this Agreement, shall have any authority to bind
or obligate the other Party or to create or impose any contractual or other
liability on the other Party.

 

Section 11.04.      No Assignment. Without the prior written consent of the
other Party, neither Party may sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder (except that
Nenter is entitled to sell or transfer the warrant shares under this Agreement).
Any assignment or delegation or attempted assignment or delegation not in
accordance with this Section 11.04 shall be null and void. This Agreement shall
be binding upon and inure solely to the benefit of the Parties and their
permitted successors and assigns.

 

Section 11.05.      Third Party Beneficiaries. All rights, benefits, and
remedies under this Agreement are solely intended for the benefit of the Parties
and their respective permitted successors and assigns. No third party shall have
any rights whatsoever to enforce any obligation contained this Agreement, seek a
benefit or remedy for any breach, or take any other action relating to this
Agreement under any legal or equitable theory.

 

Section 11.06.       Entire Agreement. This Agreement represents the entire
agreement between the Parties regarding the subject matter hereof and supersedes
all previous communications, representations, understandings and agreements,
whether oral or written, by or between the Parties with respect to the subject
matter of this Agreement.

 

Section 11.07.      Amendments. This Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by both Parties or, in the case of a waiver, by the Party against
whom the waiver is to be effective. No failure or delay by either Party in
exercising any right, power or privilege hereunder (other than a failure or
delay beyond a period of time specified herein) shall operate as a waiver
thereof, nor shall any waiver by a Party of any term or condition of this
Agreement in any one (1) or more instances, be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.

 

Section 11.08.      Severability. If any provision of this Agreement should be
held invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible. Such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction. Nothing in this Agreement shall be interpreted so as to
require a Party to violate any applicable Laws.

 

Section 11.09.      Use of Amyris’ Name by Nenter. Amyris hereby grants Nenter
an authorization to use the name and related Trademarks of Amyris for the
purpose of marketing

 



 Page 18

 

 

and promoting [*] Products hereunder; provided that (a) Amyris must give Nenter
prior consent to each such use in advance in writing, (b) Nenter shall at all
times represent in each such use that such name and related Trademarks are owned
by Amyris when in use and (c) any and all goodwill, rights or interests that
might be acquired by such use shall inure to the sole benefit of Amyris.

 

Section 11.10.      Governing Law and Settlement of Disputes.

 

(a)          This Agreement will be governed by and construed in accordance with
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

 

(b)          Subject to Section 2.04, Any dispute, controversy or claim arising
out of or relating to this Agreement, including any contractual, pre-contractual
or non-contractual rights, obligations or liabilities and any question regarding
the existence, validity, interpretation, breach of termination or invalidity
hereof, shall be resolved through arbitration conducted at and in accordance
with the rules and procedures of arbitration of the Hong Kong International
Arbitration Center, as may be modified as agreed to by the Parties in writing.
The arbitration shall be heard by three (3) arbitrators. Each Party shall
nominate one (1) arbitrator within five (5) Business Days after the dispute is
submitted to arbitration and the two (2) Party-nominated arbitrators shall
select the third arbitrator within five (5) days following the nomination of the
second Party-nominated arbitrator. If either Party fails to nominate an
arbitrator or the two (2) Party-nominated arbitrators fail to select a third
arbitrator, in each case, the arbitrator(s) shall be selected by the Hong Kong
International Arbitration Center. Following selection of the arbitral tribunal,
upon the request of the Parties, the arbitral tribunal shall hear the Parties’
presentations within thirty (30) days of such request. The arbitration
proceedings shall be concluded within thirty (30) days after commencement of
such proceedings. Within ten (10) Business Days of the conclusion of the
arbitration proceedings, the arbitral tribunal shall present to the Parties a
written decision regarding the dispute, which shall set forth the findings of
fact and conclusions of law relied upon in reaching the decision. The place of
arbitration shall be Hong Kong. The language of the arbitration shall be
English. Subject to Section 11.10(a), the arbitral tribunal shall have the
authority to determine questions and challenges to its own jurisdiction,
including questions regarding the validity and scope of this Agreement. The
decision of the arbitral tribunal shall be final and binding on the Parties and
either Party may enter the decision of the arbitral tribunal for judgment in a
court of competent jurisdiction. The existence of any arbitration commenced
pursuant to this Section 11.10(b) shall be treated as Confidential Information
of each Party for purposes of this Agreement and subject to the terms of Section
9.

 

Section 11.11.      Notices. All notices, consents, claims, waivers, requests
and other communications hereunder shall be in writing and shall be delivered by
email to the following address of each Party:

 

if to Nenter:

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



 Page 19

 

 

Nenter & Co., Inc.

197 Oriental Road, High Tech Development Zone

Jingzhou, Hubei Province, 434000

Attention: Chairman of the Board of Directors

Attention: Chief Engineer

 

if to Amyris:

 

Amyris, Inc.

5885 Hollis Street, Ste. 100

Emeryville, CA 94608

Attention: CEO

Attention: General Counsel

 

Any such notices, consents, claims, waivers, requests and other communications
sent by email shall be deemed to be delivered twenty-four (24) hours after such
email is sent.

 

Section 11.12.      Interpretation. This Agreement is written and executed in,
and all amendments or other communications under or in connection with this
Agreement shall be in, the English language. When a reference is made in this
Agreement to Articles, Sections, Schedules or Exhibits, such reference shall be
to an Article, Section, Schedule or Exhibit to this Agreement unless otherwise
indicated. The words “include,” “includes,” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation”
and shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. The headings and
captions in this Agreement are for convenience and reference purposes only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement. Words of any gender include the other
gender, and words using the singular or plural number also include the plural or
singular number, respectively. All references to “dollars” shall be deemed
references to United States dollars. Each Party acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any Party arising out of drafting all or any
part of this Agreement will be applied in any controversy, claim or dispute
relating to, in connection with or involving this Agreement. Accordingly, the
Parties hereby waive the benefit of any rule of Applicable Law and any successor
or amended statute, or any legal decision that would require that in cases of
uncertainty, the language of a contract should be interpreted most strongly
against the Party that drafted such language.

 

Section 11.13.      Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures (including exchange of
emailed .pdf files), and such signatures shall be deemed to bind each Party as
if they were original signatures.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW]

 

 

 

 

 









 Page 20

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
persons duly authorized.

 



  NENTER & CO., INC.                       Signature: /s/ Lie Quan Chen         
    Name: Lie Quan Chen              Title: Chairman of the Board             
Signature Date: October 26, 2016                                            
AMYRIS, INC.                             Signature: /s/ Raffi Asadorian         
    Name: Raffi Asadorian              Title: Chief Financial Officer           
  Signature Date: October 24, 2016   



 

 

 

 

 

 

 

Schedule A to Cooperation Agreement

 
 



 

EXHIBIT A

 

Form of Warrant

 

[See attached.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A to Cooperation Agreement



 

 